Citation Nr: 1120749	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-25 975	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970, including service in the Republic of Vietnam from December 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to a TDIU. 

According to his substantive appeal, received in June 2010, as well as a statement received in October 2010, the Veteran wished to revoke his previous power of attorney that appointed the Puerto Rico Public Advocate for Veterans Affairs as his representative.  The Veteran also asked that his appeal be continued to the Board.  In light of his statements, the Board finds that the Veteran wishes to proceed in this case unrepresented.  The Board also notes that a personal hearing before a Decision Review Officer was scheduled in October 2010; however the Veteran did not appear.  He indicated in the October 2010 statement that he wished to cancel his hearing.  

The Board observes that service connection for posttraumatic stress disorder (PTSD) was previously denied by the Board in a May 2002 decision.  Effective July 13, 2010, however, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  In light of the Veteran's service in the Republic of Vietnam, the RO should clarify whether he wishes to reapply for this benefit.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that the Veteran's claim for a TDIU must be remanded for further development.

In the Veteran's October 2010 statement, he requested that VA obtain all of his records from the VA Medical Center in San Juan.  Review of the record reflects that his VA treatment records from that facility were last printed in June 2009, therefore any outstanding records should be obtained.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service connection is currently in effect for diabetes mellitus, peripheral artery disease of the right and left lower extremities, coronary artery disease, carpal tunnel syndrome of right and left arms, peripheral neuropathy of the right and left lower extremities, and scar on right knee, with a combined evaluation of 70 percent.  The Veteran therefore meets the combined schedular rating under 38 C.F.R. § 4.16(a).  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion as to any impact his service connected disabilities have on his employability.  The record reflects that he most recently underwent VA examinations in 2008 and 2009.  In particular, a VA examiner who conducted a May 2009 VA general medical examination opined that the Veteran is not considered unemployable on account of his diabetes and coronary artery disease.  Nonetheless, neither that examiner nor the remaining examiners opined as to the aggregate impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Because the individual assessments are not adequate for adjudicating the Veteran's TDIU claim, the Board has no discretion and must remand this claim.  Also, the Board finds that the newly received treatment records should be considered when forming such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA treatment records dated from June 2009 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the examiner should discuss the nature, extent and severity of the Veteran's service-connected disabilities.  In doing so, the examiner must identify all manifestations of the Veteran's diabetes mellitus.

Thereafter, the examiner should opine, without regard to the Veteran's age or the impact of any non service-connected disabilities, as to whether it is at least as likely as not that his service-connected disabilities (diabetes mellitus, peripheral artery disease of the right and left lower extremities, coronary artery disease, carpal tunnel syndrome of right and left arms, peripheral neuropathy of the right and left lower extremities, and scar on right knee), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service- connected disabilities, given his current skill set and educational background.  The opinion should be reconciled with all evidence of record, to include the 2008 and 2009 VA examination reports.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Then readjudicate the claim.  If the benefit sought remains denied, the Veteran must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

